         Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TBC CONSULTORIA EM
INVESTIMENTOS FINANCEIROS LTDA.,
                                                                    ORDER
                          Petitioner,
                                                               17 Civ. 3145 (PGG)
             -against-

GRADUAL CORRETORA DE CAMBIO,
TITULOS E VALORES MOBILIARIOS
S.A.,

                          Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               TBC Consultoria em Investimentos Financeiros Ltda. (“TBC”) filed a petition to

confirm an arbitration award (the “Award”) issued by the Brazil-based Chamber of Conciliation,

Mediation, and Arbitration CIESP/FIESP (the “Chamber”) 1 pursuant to the New York

Convention on the Recognition and Enforcement of Foreign Arbitral Awards, 9 U.S.C. § 201 et

seq., and the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq. (Pet. (Dkt. No. 1)) Although

the Petition was served (Dkt. No. 14), Respondent Gradual Corretora de Cambio, Titulos e

Valores Mobiliarios S.A. (“Gradual”) has neither opposed the Petition nor otherwise appeared in

this action. 2 For the reasons stated below, the Award will be confirmed.




1
  CIESP stands for Centro das Indústrias do Estado de São Paulo (Center of Industries of São
Paulo) and FIESP stands for Federação das Indústrias do Estado de São Paulo (Federation of
Industries of São Paulo). See The Chamber, CHAMBER OF CONCILIATION, MEDIATION AND
ARBITRATION CIESP/FIESP, www.camaradearbitragemsp.com.br/en/chamber.html.
2
  The Petition also names Fernanda Ferraz Braga de Lima de Freitas and Gabriel Paulo Gouvea
de Freitas Junior as Respondents, but they were voluntarily dismissed. (Dkt. Nos. 20, 21, 22)
          Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 2 of 9




                                         BACKGROUND

               Petitioner TBC is a limited liability company incorporated and registered in

Brazil. (Pet. (Dkt. No. 1) ¶ 5) TBC “operates as an intermediary of securities and derivatives for

investment funds, . . . primarily . . . in the cities of Ribeirão Preto, Uberlândia, and Goiânia in

Brazil.” (Id. ¶ 16; Award (Dkt. No. 18-4) at 17) 3 Respondent Gradual is based in São Paulo,

Brazil and “operates as a broker of securities.” (Pet. (Dkt. No. 1) ¶ 17; Award (Dkt. No. 18-4) at

17)

               On September 14, 2011, TBC and Gradual entered into a Service Agreement for

Distribution and Mediation of Securities, Shares of Investment Funds and Derivatives (“Service

Agreement”). (Pet. (Dkt. No. 1) ¶¶ 3, 20; Service Agreement (Dkt. No. 18-6)) Pursuant to the

Service Agreement, TBC agreed to act as Gradual’s “exclusive autonomous investment agent” in

the cities of Ribeirão Preto, Uberlândia, and Goiânia. (Pet. (Dkt. No. 1) ¶ 20; Service Agreement

(Dkt. No. 18-6) §§ 2.1, 4.1) In exchange for TBC’s services, Gradual agreed to pay TBC

monthly compensation based on net income that it helped originate. (Pet. (Dkt. No. 1) ¶ 21;

Service Agreement (Dkt. No. 18-6) § 6.1)

               The Service Agreement was effective until November 9, 2012, and provided for

automatic renewal for successive 12-month terms, unless either side gave notice of its intent not

to renew at least 60 days before the expiration of a term. (Pet. (Dkt. No. 1) ¶ 22; Service

Agreement (Dkt. No. 18-6) § 7.1) If either party opted not to renew, or if Gradual terminated the

Service Agreement without cause, Gradual would be responsible for paying TBC a bonus

payment equal to 1.70 times the value of net income generated by TBC over the previous 12


3
  Citations to page numbers refer to the pagination generated by this District’s Electronic Case
Files (“ECF”) system.
                                                  2
         Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 3 of 9




months (“Bonus Payment”). (Pet. (Dkt. No. 1) ¶¶ 22-23; Service Agreement (Dkt. No. 18-6)

§§ 7.2, 7.3, 8.1, 8.1.1) If TBC terminated the contract without cause, however, TBC would not

receive a Bonus Payment. (Pet. (Dkt. No. 1) ¶ 23; Service Agreement (Dkt. No. 18-6) § 7.4) If

Gradual failed to pay any Bonus Payment on time, the Bonus Payment would be adjusted for

inflation (based on the IGP-M index 4) and subject to a 2 percent penalty and 1 percent monthly

interest. (Service Agreement (Dkt. No. 18-6) § 8.4)

               Pursuant to Section 12 of the Service Agreement, disputes arising out of the

Agreement are to be resolved through arbitration. (Service Agreement (Dkt. No. 18-6) § 12)

Relevant excerpts from Section 12 read as follows:

       12.2. . . . [C]onflicts arising from or related to this Agreement, including those
       involving its validity, efficacy, violation, construction, end, termination and
       related matters shall be solved through arbitration, according to the conditions
       below (“Arbitration”).

       12.3. The dispute shall be referred to the Chamber of Arbitration of the Centro
       das Indústrias de São Paulo - CIESP, . . . which shall apply the Brazilian law. . . .

       12.4. The arbitration decision shall be final, unappealable and shall bind the
       PARTIES that undertake to spontaneously comply with it.

       ....

       12.8. Except when the arbitration award decides otherwise, the expenses incurred
       in the Arbitration shall be borne in equal parts by the PARTIES involved in the
       arbitration proceeding, except those specific of each party as regards the
       conduction of the proceeding, including, but not limited to, lawyer fees.

(Service Agreement (Dkt. No. 18-6) §§ 12.2-12.4, 12.8)




4
  See General Prices IGP-M YoY, BLOOMBERG.COM,
www.bloomberg.com/quote/IBREGPMY:IND (describing the IGP-M index as a “general price
index [that] measures a broader range of Brazilian inflation than the consumer price index,” and
noting that “[i]t is constructed from 3 price indices: wholesale price index (60%), consumer
price index (30%) and an index of national construction costs (10%)”)
                                                   3
         Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 4 of 9




               TBC notified Gradual of its intent not to renew the Service Agreement on

September 4, 2012, 66 days before November 9, 2012, which was the endpoint of the initial

term. (Pet. (Dkt. No. 1) ¶¶ 27, 29; Arbitration Award (Dkt. No. 18-4) at 19-21) In a September

6, 2012 email, TBC informed Gradual that “[TBC] will continue to comply with the [Service]

Agreement, up to the end of the contractual term.” (Pet. (Dkt. No. 1) ¶ 31; Arbitration Award

(Dkt. No. 18-4) at 21)

               Shortly thereafter, Gradual prevented TBC from performing under the Service

Agreement by blocking TBC from accessing the “Gradual System,” a tool necessary for TBC’s

work under the Service Agreement. (Pet. (Dkt. No. 1) ¶ 32; Arbitration Award (Dkt. No. 18-4)

at 8)

               TBC filed a notice of arbitration with the Chamber on September 27, 2012. (Pet.

(Dkt. No. 1) ¶ 33; Arbitration Award (Dkt. No. 18-4) at 6) The parties submitted extensive

briefing to a Chamber arbitral tribunal, which conducted a hearing on October 28 and 31, 2013.

(Pet. (Dkt. No. 1) ¶ 34; Arbitration Award (Dkt. No. 18-4) at 16) Closing arguments took place

on January 10, 2014. (Pet. (Dkt. No. 1) ¶ 34; Arbitration Award (Dkt. No. 18-4) at 16) On April

28, 2014, the tribunal issued a 59-page Award in favor of TBC. (Pet. (Dkt. No. 1) ¶ 35;

Untranslated Award (Dkt. No. 18-3))

               After reviewing the testimony and documentary evidence at length (Award (Dkt.

No. 18-4) at 19-30), the arbitral tribunal concluded that TBC did not intend to terminate the

Service Agreement, but had only sought to give notice of its intent not to renew the Service

Agreement for another term. (Id. at 30) According to the Award, the Agreement was terminated

because Gradual prevented TBC from fulfilling its contractual obligations through November 9,

2012. (Id.) The tribunal found that Gradual’s termination of the Agreement was without cause

                                                4
         Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 5 of 9




and that TBC was therefore entitled to a Bonus Payment. (Id.) The tribunal awarded TBC the

following relief: R$5,345,163.61 Brazilian Reais (the amount of the unpaid Bonus Payment),

R$49,150.42 Brazilian Reais in damages resulting from Gradual’s premature termination of the

Service Agreement, R$79,570.99 Brazilian Reais in arbitration costs, and R$200,000 Brazilian

Reais in legal fees. (Pet. (Dkt. No. 1) ¶ 38; Arbitration Award (Dkt. No. 18-4) at 35) The

tribunal ordered that – if Gradual failed to remit the awarded amount to TBC within 30 days –

the award would be adjusted for inflation based on the IGP-M index and subject to a 2 percent

penalty and 1 percent monthly interest. (Arbitration Award (Dkt. No. 18-4) at 36; Service

Agreement (Dkt. No. 18-6) § 8.4) To date, Respondent has not paid any portion of the award.

(Pet. (Dkt. No. 1) ¶ 41)

                                          DISCUSSION

               “A petition to confirm an arbitration award rendered in a foreign state is governed

by the [New York] Convention on the Recognition and Enforcement of Foreign Arbitral Awards,

June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 53 (the ‘Convention’), as implemented by, and

reprinted in, the Federal Arbitration Act (‘FAA’), 9 U.S.C. §§ 201-08.” Chi Ho Mar. S.A. v. C

& Merch. Marine Co. Ltd, No. 08 CIV. 7997 (WHP), 2010 WL 1253720, at *2 (S.D.N.Y. Mar.

11, 2010) (citing Compagnie Noga D’Importation et d’Exportation S.A. v. Russian Fed’n, 361

F.3d 676, 683 (2d Cir. 2006)). “Under the Convention, [a] district court’s role in reviewing a

foreign arbitral award is strictly limited” and “the showing required to avoid summary

confirmance is high.” Yusuf Ahmed Alghanim & Sons, W.L.L. v. Toys “R” Us, Inc., 126 F.3d

15, 19, 23 (2d Cir. 1997) (quoting Ottley v. Schwartzberg, 819 F.2d 373, 376 (2d Cir. 1987)); see

also Noga, 361 F.3d at 683 (“‘[T]he public policy in favor of international arbitration is

strong.’”) (quoting Fotochrome, Inc. v. Copal Co., 517 F.2d 512. 516 (2d Cir. 1975)). “[T]he

                                                 5
         Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 6 of 9




FAA provides that, upon the application of a party to an arbitration award made pursuant to the

Convention, a district court shall enter ‘an order confirming the award as against any other party

to the arbitration,’ unless the court ‘finds one of the grounds for refusal or deferral of recognition

or enforcement of the award specified in the . . . Convention.’” Noga, 361 F.3d at 683 (quoting 9

U.S.C. § 207).

                 “[A]rbitration awards are not self-enforcing, [but] they must be given force and

effect by being converted to judicial orders by courts; these orders can confirm and/or vacate the

award, either in whole or in part.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir.

2006) (internal quotation marks omitted). Where the respondent fails to file any opposition, a

petition to confirm an arbitration award is “treated as akin to [an unopposed] motion for

summary judgment.” Id. at 109-10; Travel Wizard v. Clipper Cruise Lines, No. 06 Civ. 2074

(GEL), 2007 WL 29232, at *2 (S.D.N.Y. Jan. 3, 2007) (“[W]here one party altogether fails to

respond to a motion to vacate or confirm an award, . . . district courts should assess the merits of

the record rather than entering a default judgment”).

                 After reviewing the record, “confirmation of an arbitration award is [normally] ‘a

summary proceeding that merely makes what is already a final arbitration award a judgment of

the court.’” D.H. Blair, 462 F.3d at 110 (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176

(2d Cir. 1984)). Because, “[t]he Convention . . . 9 U.S.C. §§ 201 et seq., applies to the Final

Award. . . . the Court must confirm the Final Award ‘unless it finds one of the grounds for

refusal or deferral of recognition or enforcement of the award specified in the . . . Convention,’ 9

U.S.C. § 207, namely, grounds for vacating, modifying or correcting the award as provided

under 9 U.S.C. §§ 10-11.” Mut. Marine Office, Inc. v. Transfercom Ltd., No. 08 Civ. 10367

(PGG), 2009 WL 1025965, at *2 (S.D.N.Y. Apr. 15, 2009) (citing 9 U.S.C. § 208 (providing that

                                                  6
         Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 7 of 9




the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., will apply in cases governed by the

Convention so long as its provisions are not in conflict with the Convention)). “Under the terms

of § 9 [of the Federal Arbitration Act], a court ‘must’ confirm an arbitration award ‘unless’ it is

vacated, modified, or corrected ‘as prescribed’ in §§ 10 and 11. Section 10 lists grounds for

vacating an award, while § 11 names those for modifying or correcting one.” 5 Hall St. Assocs.,

L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008). Here, Gradual has filed no opposition to the

petition to enforce the Award, and accordingly has not offered any ground for vacating,

modifying, or correcting it.

               While this Court has independently reviewed the Award and is satisfied that

reasons for the Award are explained, “[t]he arbitrator’s rationale for an award need not be

explained, and the award should be confirmed if a ground for the arbitrator’s decision can be

inferred from the facts of the case.” D.H. Blair, 462 F.3d at 110 (internal quotation marks

omitted). To confirm an arbitration award, only “a barely colorable justification for the outcome

reached” is necessary. Landy Michaels Realty Corp. v. Local 32B-32J, Serv. Employees Int'l

Union, 954 F.2d 794, 797 (2d Cir. 1992). “It is only when the arbitrator strays from

interpretation and application of the agreement and effectively dispense[s] his own brand of

industrial justice that his decision may be unenforceable.” Major League Baseball Players Ass’n




5
  “Pursuant to Section 10, this Court may vacate an arbitration award where: (1) the award was
procured by corruption, fraud, or undue means; (2) there was evident partiality or corruption in
the arbitrators; (3) the arbitrators were guilty of misconduct in refusing to postpone the hearing
or refusing to hear evidence pertinent to the controversy, or of any other misbehavior by which
the rights of any party have been prejudiced; or (4) where the arbitrators exceeded their powers,
or so imperfectly executed them that a mutual, final, and definite award upon the subject matter
submitted was not made.” Interdigital Commc’ns Corp. v. Nokia Corp., 407 F. Supp. 2d 522,
528 (S.D.N.Y. 2005) (citing 9 U.S.C. § 10(a)).
                                                    7
         Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 8 of 9




v. Garvey, 532 U.S. 504, 509 (2001) (internal quotation marks omitted). This is clearly not the

case here.

               The Service Agreement provides that disputes arising under it must be resolved

through arbitration before the Chamber pursuant to Brazilian law. (Service Agreement (Dkt. No.

18-6) §§ 12.2-12.3) The Chamber arbitral tribunal was thus empowered to assess whether

Gradual terminated the Service Agreement without cause and what damages flowed from that

termination. After reviewing the Service Agreement and the evidence adduced during the

arbitration, the tribunal found that “the termination of the [Service Agreement] was not caused

by . . . [TBC], but by decisions taken by [Gradual],” which “prevented [TBC from] continu[ing]

to comply with its contractual obligations until November 9, 2012.” (Award (Dkt. No. 18-4) at

30) Finding that “the [Service Agreement] was terminated without cause by [Gradual],” the

tribunal determined that TBC was “entitled to receive the bonus set forth in the [Service

Agreement]” and damages suffered “by [TBC] as a result of the abusiveness of [Gradual’s]

business decisions.” (Id. at 33-34) Given that there is no evidence suggesting corruption, fraud

or other impropriety on the part of the arbitral tribunal, there is no basis for this Court to deny

confirmation of the Award. Accordingly, the Award will be confirmed.

                                          CONCLUSION

               For the reasons stated above, the Petition to confirm the arbitration award (Dkt.

No. 1) is granted. Petitioner is awarded $3,145,573.51, which accounts for the unpaid Bonus

Payment, damages resulting from Respondent Gradual’s premature termination of the Service

Agreement, arbitration costs, legal fees, late-payment penalty, inflation adjustment, and accrued

interest. (See Pet. Decl. (Dkt. No. 23)) Post-judgment interest shall accrue as set forth in 28



                                                  8
         Case 1:17-cv-03145-PGG Document 25 Filed 08/28/20 Page 9 of 9




U.S.C. § 1961(a). The Clerk of Court is directed to enter judgment for Petitioner and close the

case.

Dated: New York, New York
       August 28, 2020
                                             SO ORDERED.


                                             _______________________________
                                             Paul G. Gardephe
                                             United States District Judge




                                                9
